                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 MARIO PEEPLES,                    )
                                   )
     Plaintiff,                    )
                                   )
 vs.                               )               CIV. ACT. NO. 1:19-cv-945-TFM-B
                                   )
 MOBILE POLICE DEPARTMENT, et al., )
                                   )
     Defendants.                   )

                                        JUDGMENT

       In accordance with the Order entered this date adopting the Recommendation of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s claims are

DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 3rd day of February 2020.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
